PLEDGE AND SECURITY AGREEMENT

(Second)




THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
effective the 1st day of April, 2008 (the “Effective Date”), by and between W
Technologies, Inc., a Delaware corporation (f/k/a Winning Edge International,
Inc. and GWIN, Inc. and hereinafter referred to as “Debtor”), and Inutrition,
Inc., a Texas corporation (f/k/a CSI Business Finance, Inc. (the “Creditor”).




FOR AND IN CONSIDERATION of the mutual promises and covenants hereinafter set
forth, and other good and valuable consideration, it is agreed as follows:




1.

Creation of Security Interest.  To secure the due and timely performance of the
payment by Debtor to Creditor of the obligation represented by those certain
promissory notes (collectively, the “Notes”) dated September 7, 2006 and
September 21, 2006 in the principal amount of an aggregate of six hundred fifty
five thousand dollars ($655,000), which Notes have been modified, extended and
renewed by that certain promissory note dated the Effective Date (the “Modified
Note”), and all accessions, renewals, extensions, and modifications hereto,
Debtor hereby pledges, hypothecates, assigns, transfers, sets over, and grants a
security interest in and to twenty one million one hundred fifteen thousand four
hundred thirty six (21,115,436) shares of Betbrokers, PLC stock, with such
shares hereinafter called the “Collateral”, which Collateral is to be
represented by certificates issued in the name of Debtor (the “Certificates”).
 The Collateral shall be disposed of in accordance with the terms hereof.  All
Collateral is restricted from being sold for a period of one year following
September 26, 2007, under agreements with Betbroker, PLC (the period up through
September 26, 2008 being referred to as the “Restricted Period”).  The
Collateral shall be delivered as hereinafter provided to be held for and on
behalf of Creditor and to be disposed of in accordance with the terms hereof.




Unless otherwise defined, words used herein shall have the meanings given them
in the Texas Uniform Commercial Code as now adopted and as hereinafter amended
from time to time.




2.

Delivery of Collateral.  On or before the Effective Date, Debtor, will (a) at
its expense, deliver to the agent, as provided in paragraph 7 below, for holding
on behalf of Creditor such stock powers and other documents, satisfactory in
form and substance to the agent and the Creditor, with respect to the Collateral
as the agent may reasonably request to preserve and protect, and to enable the
agent to enforce, Creditor’s rights and remedies hereunder; (b) not sell,
assign, exchange, or otherwise transfer any of its rights in any of the
Collateral except as permitted herein; (c) not create or suffer to exist any
lien, security interest, or other charge or encumbrance against the Collateral,
except for the pledge hereunder; (d) not make or consent to any amendment or
other modification or waiver with respect to any of the Collateral or enter into
any agreement or permit to exist any restriction with respect to any of the
Collateral other than pursuant hereto or as otherwise agreed to by Creditor; and
(e) not take or fail to take any action which would in any manner impair the
value or enforceability of Creditor's security interest in any of the Collateral
except as permitted herein.  Any transfer by Debtor of the Collateral shall be
subject to the interest of Creditor as a secured party therein except as
contemplated herein in the event of sale or transfer of the Collateral.




3.

Power to Vote Shares.

During the term of this Agreement and so long as Debtor is not in default in the
performance of  any of their terms of this Agreement or the Modified Note,
Debtor shall have the sole right to vote the shares of Betbrokers, PLC on all
corporate questions and actions.




4.

Ownership of Collateral.  Debtor owns all the Collateral absolutely, and no
other person has or claims any interest in the Collateral.  Debtor will defend
any proceeding which may affect the title to or Creditor's security interest in
any Collateral, and will indemnify Creditor for all costs and expenses of
Creditor's defense.




5.

Adjustments.

In the event that, during the term of this Agreement, any share dividend,
reclassification, readjustment, or other change is declared or made in the
capital structure of Betbrokers, PLC, all new, substitute, and additional
shares, or other securities, issued by reason of any such change shall be
delivered to the agent to be held for and on behalf of Creditor under the terms
of this Agreement in the same manner as the shares of stock originally pledged
hereunder.




6.

Charges, Liens, and Encumbrances on Collateral.  Debtor will pay, when due, all
future charges, liens, obligations, or encumbrances on, and all taxes and
assessments hereafter imposed on or affecting the Collateral.




7.

Agreement to Hold Collateral.  Simultaneously with the execution of this
Agreement, Creditor and Debtor shall enter into an agreement in the form
attached hereto and incorporated herein by reference, providing for the deposit
of the Collateral with an agent mutually agreeable to Debtor and Creditor, which
shall hold and dispose of the Collateral in accordance with the terms thereof.




8.

Application of Payments.  Unless applicable law provides otherwise, all payments
received by Creditor under the Modified Note shall be applied by Creditor first
in payment of $13,000 in fees and expenses incurred by Creditor in connection
with Debtors recent default on the Notes, next to interest payable on the
Modified Note, next to the principal of the Modified Note, and last to any other
sums secured by this Agreement or provided for in the Modified Note.  




9.

Collateral Generally and Sale of Collateral.  As to all Collateral, unless
specifically otherwise agreed by the Creditor in writing, the Debtor will
deliver the Collateral to Agent as provided above to be held until payment of
the Note is received or the Collateral is disposed of pursuant to this
Agreement.  Whether or not a default has occurred under the Modified Note or
hereunder, Debtor may direct Agent to sell the Collateral or part thereof, or
upon written agreement with Creditor deliver part of the Collateral to pay
obligations of Debtor.  All proceeds from the sale of the Additional Share
Collateral, unless agreed to in writing by Debtor and Creditor, shall be paid as
follows:  (i) one hundred percent 100% to Creditor until the aggregate proceeds
from the sale of the Additional Share Collateral received by Creditor is Thirty
One Thousand dollars ($31,000); (ii) thereafter, fifty percent (50%) to Creditor
and fifty percent (50%) to Debtor until the aggregate proceeds from the sale of
the Additional Share Collateral is three hundred thousand dollars ($300,000);
(iii) thereafter, sixty seven percent (67%) to Creditor and thirty three percent
(33%) to Debtor until the Modified Note is paid in full; provided, however, if
the Modified Note is in default, Creditor shall receive one hundred percent
(100%) of the proceeds of the sale of the Additional Share Collateral until the
Modified Note is paid in full; provided, however, rather than one hundred
percent (100%) to Creditor upon default, eighty percent (80%) of the proceeds of
the sale of the Additional Share Collateral shall be paid to Creditor until the
Modified Note is paid in full with Debtor receiving twenty percent (20%) if, and
only if, both (y) the proceeds received by Debtor are used only to pay
obligations of Debtor to Laurus Master Fund, Ltd. (“Laurus”) until all
obligations then due to Laurus have been paid in full (whereupon one hundred
100% of the proceeds shall be paid to Creditor until the Modified Note is paid
in full); and (z) Wayne Root and Douglas Miller agree in writing pursuant to a
form of agreement approved by Creditor to waive any and all back compensation
owed by Debtor to them until such time as Creditor has been paid in full.  All
proceeds received by Creditor, whether from the sale of the Additional Share
Collateral or other sources on behalf of Debtor, shall be applied first to the
payment of any and all interest on the Modified Note and then to the principal
of the Modified Note.  If Wayne Root or Douglas Miller are required to waive
their back compensation, Creditor agrees to give them a full and complete
release related to all dealings with or related to Creditor, all prior Notes and
the Modified Note as a condition of such waiver.




All amounts applied to the Notes repayment shall be applied as set forth in
paragraph 8 hereof.  




10.

Procedure on Default.  In the event of default, at Creditor's option, without
demand or notice, all or any amounts evidenced by the Modified Note shall
immediately become due and payable.  Creditor may resell the Collateral,
provided such sale is completed in a commercially reasonable manner.  From the
proceeds of any such sale Creditor shall deduct all expenses, including
reasonable attorneys’ fees.  The proceeds of such sale shall be applied, as set
forth in paragraph 9 hereof, to the amount due, any surplus shall be paid to
Debtor, and in case of deficiency, Debtor shall pay same with interest at the
rate of 18% per annum.  In addition, Creditor shall have such other rights as
are granted pursuant to the applicable Uniform Commercial Code.




11.

Events of Default.  Upon the occurrence or during the continuance of any one or
more of the events hereinafter enumerated, Creditor may forthwith or at any time
thereafter during the continuance of any such event, by notice in writing to
Debtor, declare the unpaid balance of the principal and interest on the Modified
Note to be immediately due and payable, and the principal and interest shall
become and shall be immediately due and payable without presentation, demand,
protest, notice of protest, or other notice of dishonor, all of which are hereby
expressly waived by Debtor, such events being as follows:




(a)

If any vendor shall file a lien, security interest, or any charge or encumbrance
of any kind against the Collateral and Debtor does not cure the lien, security
interest, charge or encumbrance within 30 days from notice of such lien,
security interest, charge or encumbrance;




(b)

Default in the payment of any amounts due under the Modified Note or any portion
thereof when the same shall become due and payable, whether at maturity as
herein expressed, by acceleration, or otherwise;




(c)

Debtor shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization, or shall file an answer admitting the jurisdiction of
the court and any material allegations of an involuntary petition filed pursuant
to any act of Congress relating to bankruptcy or to any act purporting to be
amendatory thereof, or shall be adjudicated bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any receiver or trustee for Debtor, or of all or any substantial
portion of its property, or Debtor shall make an assignment to an agent
authorized to liquidate any substantial part of its assets; or




(d)

An order shall be entered pursuant to any act of Congress relating to bankruptcy
or to any act purporting to be amendatory thereof approving an involuntary
petition seeking reorganization of Debtor, or an order of any court shall be
entered appointing any receiver or trustee of or for Debtor, or any receiver or
trustee of all or any substantial portion of the property of Debtor, or a writ
or warrant of attachment or any similar process shall be issued by any court
against all or any substantial portion of the property of Debtor, and such order
approving a petition seeking reorganization or appointing a receiver or trustee
is not vacated or stayed, or such writ, warrant of attachment, or similar
process is not released or bonded within 60 days after its entry or levy.




12.

Remedy Cumulative.  All remedies provided in this Agreement are distinct and
cumulative to any other right or remedy under this Agreement or afforded by law
or equity, and may be exercised concurrently, independently, or successively.




13.

Financing Statement.  Debtor agrees that this Agreement shall also constitute a
financing statement under the Delaware Uniform Commercial Code.




14.

Notices.    Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered or if sent by facsimile
transmission or other electronic communication, confirmed by registered or
certified mail, postage prepaid, or if sent by prepaid telegram or overnight
courier addressed as follows:




If to Creditor, to:

Inutrition, Inc.

Attn.:  Timothy J. Connolly, CEO

109 North Post Oak Lane, Suite 422

Houston, Texas 77024




If to Debtor, to:

W Technologies, Inc.

Attn:  Wayne Allyn Root

5092 South Jones Boulevard, Suite 100

Las Vegas, Nevada 89118




15.

Waiver.  No failure to exercise and no delay in exercising, any right, power or
privilege hereunder shall operate as a waiver thereof.  Any single or partial
exercise of any right, power or privilege hereunder shall not preclude any other
or further exercise thereof, or the exercise of any other right, power or
privilege.  No waiver of any provision of this Agreement or of any right, or
remedy, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless evidenced by a writing which contains
an express reference to this Agreement and which is signed by the party against
whom enforcement of the waiver is sought.




16.

Modification.  This Agreement may not be supplemented, varied, or rescinded,
except by a writing which contains an express reference to this Agreement and
which is signed by the party against whom enforcement of the supplement,
variance, or rescission is asserted.




17.

Successors and Assigns.  This Agreement shall bind and shall inure to the
benefit of the respective successors, assigns, heirs, beneficiaries, and
personal representatives of the parties hereto; provided, however, this
Agreement may not be assigned by Debtor.




18.

Additional Assurances and Documentation.  Debtor agrees to provide Creditor such
further representations, assurances, and documents as may, from time to time, be
required by Creditor to document and evidence the security interest in the
Collateral created hereby.




19.

Headings.  The headings or captions of the paragraphs, sections, or articles
herein are inserted for the convenience only and shall not be deemed to
constitute a part of this Agreement for any purpose, and in particular shall not
be construed to limit, define, or explain the subject matter or modify the
meaning of any part or all of this Agreement.




20.

Survival of Warranties and Representations.  The representations, warranties,
covenants, agreements, indemnities, and undertakings of the parties in this
Agreement shall not expire with, or be terminated or extinguished by, the
execution and delivery of this Agreement or any document or instrument
contemplated hereby, notwithstanding any investigations of the facts
constituting the basis of the representations and warranties of another party by
any party hereto or anyone on behalf of any party hereto.  Consummation of the
transactions contemplated hereby shall not be deemed or construed as a waiver of
any right or remedy that any party hereto may have or covenant, notwithstanding
any fact or facts that such party knew or should have known at such time.




21.

Severability.  In the event of this Agreement or the application of any such
provision to any person or circumstance shall conflict with any jurisdiction,
then such conflict shall not affect any other provision of this Agreement which
can be given effect without the conflicting provision and the remainder of this
Agreement or the application of such provisions to persons or circumstances
other than those as to which such provisions are held invalid or unenforceable,
shall not be affected thereby.  The invalidity or unenforceability of this
Agreement or any provisions thereof in any jurisdiction shall not affect the
validity or enforceability of this Agreement or of such provision in any other
jurisdiction.  To this end, the provisions of this Agreement are declared to be
severable.  In the event that any law limiting the amount of interest or other
charges permitted to be collected from the undersigned is interpreted so that
any charge provided for in this Agreement, whether considered separately or
together with other charges that are considered a party of this Agreement,
 violates such law, and the Debtor declared by a court having jurisdiction in
the premises to be entitled to the benefit of such law, such charge is hereby
reduced to the extent necessary to eliminate such violation.  The amounts, if
any, previously paid to the Creditor in excess of the amounts payable to the
Creditor computed on the basis of such charges as reduced shall be applied by
Creditor to reduce the principal of the indebtedness secured by this Agreement.




22.

Modification.  This Agreement may not be supplemented, varied, or rescinded
except by a writing which contains an express reference to this Agreement and
which is signed by the party against whom enforcement of the supplement,
variance, or rescission is asserted.




23.

Binding Effect.  All of the covenants and obligations contained herein shall be
binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.




24.

Governing Law; Venue; Service of Process.  The interpretation and construction
of this Agreement, and all matters relating hereto, shall be governed by the
laws of the State of Texas without giving effect to the principles of conflicts
of laws thereof.  Each of the parties hereto consents to the jurisdiction of the
federal and state courts of the State of Texas in any such action or proceeding
and waives any objection to venue laid therein.  




25.

Enforcement Costs.  If any legal action or other pro­ceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresenta­tion in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limita­tion, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.




26.

Remedies Cumulative.  No remedy herein conferred upon any party is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or here­after existing at law, in equity, by statute, or otherwise.  No single
or partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.




27.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
the same instrument.

28.

No Penalties.  No provision of this Agreement is to be interpreted as a penalty
upon any party to this Agreement.

29

JURY TRIAL.  EACH OF THE DEBTOR AND THE CREDITOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING OUT OF, UNDER
OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN DEBTOR AND CREDITOR, THIS
PLEDGE AND SECURITY AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




DEBTOR : W Technologies, Inc.

 

 

By:_/s/ Wayne Allyn Root_________

     Wayne Allyn Root, CEO

   




CREDITOR : Inutrition, Inc.

              

 


 

By:_/s/ Timothy J. Connolly________

     Timothy J. Connolly, CEO








AGREEMENT TO HOLD COLLATERAL







THIS AGREEMENT TO HOLD COLLATERAL (this “Agreement”) is made and entered into
effective the first day of March, 2008 (the “Effective Date”), by and between W
Technologies, Inc., a Delaware corporation (f/k/a Winning Edge International,
Inc. and GWIN, Inc. and hereinafter referred to as “Debtor”), Inutrition, Inc.,
a Texas corporation (f/k/a CSI Business Finance, Inc.) (the “Creditor”) and
Colonial Stock Transfer Company, a Utah corporation (the “Agent”).




Premises




Debtor has pledged certain shares of Betbrokers, PLC (“Betbrokers”) as
collateral for the repayment of that certain promissory notes in the face amount
of FIVE HUNDRED THIRTY EIGHT THOUSAND FIVE HUNDRED NINETEEN DOLLARS and 76/100
Dollars ($538,519.76) (the “Note”) owed by Debtor to Creditor.  As part of a
security and pledge agreement, Debtor has agreed to deposit certain shares of
Betbrokers, with the Agent to hold pursuant to the terms of the Pledge and
Security Agreement.




Agreement




Based on the above premises, the mutual promises and covenants contained herein,
and other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:




1.

Agent is hereby appointed as Creditor’s and Debtor’s agent to hold the
Collateral and to take such action as may be required under the terms of this
Agreement.




2.

Contemporaneously with the execution hereof, Debtor has delivered to Agent
twenty one million one hundred fifteen thousand four hundred thirty six shares
of Betbrokers, PLC stock (the “Shares”) represented by certificate numbers
A00361, A00362, A00363, A00364, A00365, A00366, A00367, A00368, A00369, and
A00370, registered in the name of Debtor, together with a stock power separate
from the certificate executed in blank and containing reasonable assurances that
such endorsement is genuine and effective (hereinafter referred to as the
“Collateral”).  Agent, by the execution and delivery of this Agreement, hereby
acknowledges receipt of the foregoing and agrees to hold and dispose of the
foregoing, together with any property distributed as dividends or pursuant to
any stock split, merger, recaptialization, dissolution, or total or partial
liquidation of Betbrokers, PLC as set forth herein.




3.

The Collateral shall be held and disposed of by Agent as follows:




a)

Written request is made by Debtor to sell the Collateral, which may then be sold
pursuant to the instructions of Debtor not sooner than 10 days after a copy of
that request is sent by the Agent to Creditor; or




b)

Written request is made by Creditor to sell the Collateral, which request
includes a notification by Creditor that the Note is in default as well as
instructions with respect to the sale of the Collateral;




c)

Agent has been notified by Debtor and Creditor, in writing, to deliver a portion
of the Collateral to a third party; or




d)

Debtor and Creditor provide notice to Agent that the Notes have been paid in
full at which time Agent shall deliver the Collateral or any remaining portion
thereof back to Debtor.




Provided, however, notwithstanding the foregoing, Agent shall not sell the
Collateral or any portion thereof for less than 50% of the average of the bid
and ask price (or the equivalent) of the shares representing the collateral
without written approval of Creditor.




4.

All proceeds from the sale of the Collateral, unless agreed to in writing by
Debtor and Creditor, shall be paid as follows:  (i) one hundred percent 100% to
Creditor until the aggregate proceeds from the sale of the Collateral received
by Creditor is Thirty One Thousand dollars ($31,000); (ii) thereafter, fifty
percent (50%) to Creditor and fifty percent (50%) to Debtor until the aggregate
proceeds from the sale of the Collateral is three hundred thousand dollars
($300,000); (iii) thereafter, sixty seven percent (67%) to Creditor and thirty
three percent (33%) to Debtor until the Modified Note is paid in full; provided,
however, if the Modified Note is in default, Creditor shall receive one hundred
percent (100%) of the proceeds of the sale of the Additional Share Collateral
until the  Note is paid in full.  Creditor acknowledges that under certain
circumstances following default, it has agreed to permit Debtor to receive up to
twenty percent (20%) of the proceeds of the sale of the Collateral; however, it
shall be Creditor’s obligation to provide instructions to Agent in the event the
conditions precedent to such split have been satisfied.  As between Creditor and
Debtor, Creditor agrees to provide accurate instructions to Agent if the agreed
upon conditions are satisfied, but absent court order, Agent shall be entitled
to rely upon Creditor.




5.

It is understood and agreed that the duties of the Agent are entirely
ministerial, being limited to receiving, holding, the Collateral and disbursing
monies and the Collateral in accordance with this Agreement.




6.

The Agent is not a party to, and is not bound by, the agreement between Debtor
and Creditor which may be evidenced by or arise out of the foregoing
instructions.




7.

The Agent acts hereunder as a depository only, and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness, or
validity of any instrument deposited with it, or with respect to the form or
execution of the same, or the identity, authority, or rights of any person
executing or depositing the same.




8.

The Agent shall not be required to take or be bound by notice of any default of
any person or to take any action with respect to such default involving any
expense or liability, unless notice in writing is given to an officer of the
Agent of such default by the undersigned or any of them, and unless it is
indemnified in a manner satisfactory to it against any expense or liability
arising therefrom.




9.

The Agent shall not be liable for acting on any notice, request, waiver,
consent, receipt, or other paper or document believed by the Agent to be genuine
and to have been signed by the proper party or parties.  




10.

The Agent shall not be liable for any error of judgment or for any act done or
step taken or omitted by it in good faith, or for any mistake of fact or law, or
for anything which it may do or refrain from doing in connection herewith,
except its own willful misconduct.




11.

The Agent shall not be answerable for the default or misconduct of any agent,
attorney, or employee appointed by it if such agent, attorney, or employee shall
have been selected with reasonable care.




12.

The Agent may consult with legal counsel in the event of any dispute or question
as to the construction of the foregoing instructions or the Agent’s duties
hereunder, and the Agent shall incur no liability and shall be fully protected
 in acting in accordance with the opinion and instructions of such counsel.




13.

In the event of any disagreement between the undersigned or any of them, the
person or persons named in the foregoing instructions, and/or any other person,
result in adverse claims and/or demands being made in connection with or for any
papers, money, or property involved herein or affected hereby, the Agent shall
be entitled at its option to refuse to comply with any such claim, or demand so
long as such disagreement shall continue and, in so refusing, the Agent shall
not be or become liable to the undersigned or any of them or to any person named
in the foregoing instructions for the failure or refusal to comply with such
conflicting or adverse demands, and the Agent shall be entitled to continue to
so refrain and refuse to so act until:




(a)

 The rights of adverse claimants have been finally adjudicated in a court
assuming and having jurisdiction of the parties and the money, papers, and
property involved herein or affected hereby; and /or




(b)

All differences have been adjusted by agreement and the Agent shall have been
notified thereof in writing signed by all of the persons interested.




14.

In the event that the conditions of this Agreement are not fulfilled, the Agent
renders any material service not contemplated by this Agreement, there is any
assignment of interest in the subject matter hereof, the Agent shall be
reasonably compensated for such extraordinary expenses, including reasonable
attorneys’ fees, occasioned by any delay, controversy, litigation, or event and
the same may be recoverable only from the Debtor.




15.

Agent shall receive fees of fifteen hundred dollars ($1,500), which shall be
paid by Debtor upon the execution of this Agreement.  The fifteen hundred
dollars ($1,500) shall be applied to an initial fee of five hundred dollars
($500) for set up and one hundred dollars a month maintenance fee.
 Additionally, all out of pocket cost shall be paid out of the proceeds of any
sales of the Collateral.  Prior to the final payment out of any Collateral sale,
Agent shall deduct any final cost associated with this Agreement. The fee agreed
on for services rendered hereunder is intended as full compensation for the
Agent’s services as contemplated by this Agreement, plus any additional costs or
expenses that may be incurred by Agent in connection with the carrying out of
its duties under this Agreement.




16.

Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered or if sent by facsimile transmission
or other electronic communication, confirmed by registered or certified mail,
postage prepaid, or if sent by prepaid telegram or overnight courier addressed
as follows:




If to Creditor, to:

Inutrition, Inc.

Attn.:  Timothy J. Connolly, CEO

109 North Post Oak Lane, Suite 422

Houston, Texas 77024




If to Debtor, to:

W Technologies, Inc.

Attn:  Wayne Allyn Root

5092 S. Jones Blvd, Suite 100

Las Vegas, NV 89118




If to Agent, to:

Colonial Stock Transfer Company

66 Exchange Place, Suite 100
Salt Lake City, Utah  84111

 

17.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Texas and shall be binding upon and inure to the benefit of all
parties hereto and their respective successors in interest and assigns.




18.

This Agreement may be executed in several counterparts, which taken together
shall constitute a single instrument.




(The rest of this page intentionally left blank.)











IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

                                                             DEBTOR:

                                                             W Technologies,
Inc.

 

                                                              By:_/s/ Wayne
Allyn Root_________

                                                                   Wayne Allyn
Root, CEO

 

                                                              CREDITOR:

                                                              Inutrition, Inc.

 

                                                              By:_/s/ Wayne
Allyn Root_________

                                                                   Timothy J.
Connolly

 

 

 

 










 Colonial Stock Transfer Company hereby acknowledges receipt of this Agreement
and agrees to act in accordance with said Agreement and on the terms and
conditions above set forth this 1st day of April, 2008.




Colonial Stock Transfer Company







By:______________________________________

                 A Duly Authorized Agent






